DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Wiersch on 3/29/2021. 
The application has been amended as follows:

In the title:
IMAGING OPTICAL LENS HAVING LENSES OF +---+- REFRACTIVE POWERS

In the claims: 
	1. (currently amended) An imaging optical lens, comprising from an object side to an image side in sequence: a first lens having a positive refractive power, a second lens having a negative refractive power, a third lens having a negative refractive power, a fourth lens having a negative refractive power, a fifth lens having a positive refractive power, and a sixth lens having a negative refractive power,
a thickness on-axis of the first lens is d1, an Abbe number of the first lens is v1, an Abbe number of the second lens is v2, and the following relational expressions are satisfied:
	−500≤f3/f≤−50; 
	0.20≤d1/f≤0.50; and
	2.7≤v1/v2≤5.0.

	2. (canceled).

	3. (currently amended) The imaging optical lens according to claim 1, wherein a thickness on-axis of the third lens is d5, 
	0.11≤d5/f≤0.20.

	4. (original) The imaging optical lens according to claim 1, wherein a curvature radius of an object-side surface of the first lens is R1, a curvature radius of an image-side surface of the first lens is R2, and the following relational expression is satisfied:
	−1.90≤(R1+R2)/(R1−R2)≤−1.70.

	5. (new) An imaging optical lens, comprising from an object side to an image side in sequence: a first lens having a positive refractive power, a second lens having a negative refractive power, a third lens having a negative refractive power, a fourth lens 
	wherein a focal length of the imaging optical lens is f, a focal length of the third lens is f3, a curvature radius of an object-side surface of the first lens is R1, a curvature radius of an image-side surface of the first lens is R2, an Abbe number of the first lens is v1, an Abbe number of the second lens is v2, and the following relational expressions are satisfied:
	−500≤f3/f≤−50;
	−1.90≤(R1+R2)/(R1−R2)≤−1.70; and
	2.7≤v1/v2≤5.0.

	6. (new) The imaging optical lens according to claim 5, wherein a thickness on-axis of the third lens is d5, and the following relational expression is satisfied:
	0.11≤d5/f≤0.20.	

Allowable Subject Matter
Claim(s) 1 and 3-6 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Bone (US 20180172955).

    PNG
    media_image1.png
    457
    412
    media_image1.png
    Greyscale

Bone teaches an imaging optical lens (Figs. 14-16), comprising from an object side to an image side in sequence: a first lens having a positive refractive power, a second lens having a negative refractive power, a third lens having a negative refractive power, a fourth lens having a negative refractive power, a fifth lens having a positive refractive power, and a sixth lens having a negative refractive power (as seen in Fig. 16 table),
	wherein a focal length of the imaging optical lens is f, a focal length of the third lens is f3, an Abbe number of the first lens is v1, an Abbe number of the second lens is v2, and the following relational expressions are satisfied:
	−500≤f3/f≤−50 (-565/4.3); and
2.7≤v1/v2≤5.0 (55.987/20.401).


Similarly for claim 5, the prior art of record neither anticipates nor renders obvious all the limitations of claim 5 for an imaging optical lens including “−1.90≤(R1+R2)/(R1−R2)≤−1.70”, along with the other claimed limitations of claim 5.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234